Appeal from so much of a decree of the Kings County Surrogate’s Court settling an account of an administratrix as denies her commissions as administratrix and denies her application for additional compensation to her attorney for his services. Decree modified on the law and the facts by inserting provisions for the allowance to appellant of her statutory commissions as administratrix, and for the allowance of the sum of $650 to her attorney as additional compensation and in payment of the $110 fee incurred for the services of the solicitor in Ireland. As thus modified, the decree, in so far as appealed from, is unanimously affirmed, with costs to appellant, payable out of the estate, and the proceeding is remitted to the Surrogate’s Court for the entry of a decree accordingly. The issuance of letters of administration was justified under the circumstances and the administratrix is entitled to commissions. The ascertainment of the death of the decedent and of her next of kin, involving considerable industry, were necessary elements in this administration, and the attorney who performed them is entitled to the value of his services. If these services had not been rendered, it is apparent that the beneficiaries of the will, which will was belatedly probated in Ireland, would never have received anything. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.